[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S APPLICATION FOR A TURN OVER ORDER
In the Memorandum of Decision dated September 11, 1989, the court ordered that "The defendant shall pay half (1/2) the plaintiff's attorney's fee."
This fee totalled $7,770. One half of that amount is $3,885. Mr. Buckley, the attorney for the defendant received the check in the amount of $3,885 from the 3 M Company, the defendant's employer. This amount was put in a Trustee Account. He asked Mrs. Wisser, the attorney for the plaintiff for an itemized bill of her charges; together with a photo copy of both sides of the check by which the plaintiff paid her half of her attorney's fees. The request was in a letter dated October 30, 1989. To date he has not received the documents he requested and he has refused to turn over to Mrs. Wisser the $3,885 he is holding.
At a hearing on the above matter, Mrs. Wisser did not give any explanation as to why she did not furnish Mr. Buckley the photo copies of the check asked for. Instead she assured this court, as an officer of the court, that the plaintiff has paid her one half of the fee.
The court is satisfied with her statement that the plaintiff, in fact, did pay the half of the fee and sees no reason to prolong this controversy.
Accordingly, Mr. Buckley is ordered to turn over to Mrs. Wisser the $3,885 he is holding in the Trustee Account.
THOMAS J. O'SULLIVAN, TRIAL REFEREE